TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00816-CV



                               In re Damian and Trina Mandola



                      ORIGINAL PROCEEDING FROM HAYS COUNTY



                            MEMORANDUM OPINION


               Relators Damian and Trina Mandola have filed a petition for writ of mandamus

complaining of the district court’s order granting a temporary injunction against the Mandolas’

pending suit in the justice court for forcible entry and detainer. See Tex. R. App. P. 52.8. We will

conditionally grant mandamus relief.

               In November 2009, the Mandolas leased vineyard property to real party in interest

Duchman, Ltd. Disputes arose between the parties, but in April 2011, they signed a settlement

agreement requiring Duchman to keep the property in a certain condition, among other things. On

June 1, the Mandolas sent Duchman notice that Duchman was in default of the lease and the

settlement agreement. The Mandolas informed Duchman that, pursuant to a term of the lease

contract, they were terminating the lease and that in forty-five business days, Duchman’s rights to

the property would cease. On June 3, the Mandolas filed suit in the district court, alleging that

Duchman had breached the lease and had trespassed on adjoining land owned by the Mandolas for

purposes other than ingress and egress, as allowed by the lease. The Mandolas sought a declaration

that Duchman was in default of the lease, damages for the alleged trespass, and damages and
attorney’s fees under the lease. Sometime in August, the Mandolas also filed in the justice court a

suit for forcible entry and detainer, seeking to have Duchman evicted.1 On September 2, 2011,

Duchman sent the Mandolas notice that it was exercising its purchase option under the lease. When

the Mandolas did not respond, Duchman sent further notice that the Mandolas were in breach of the

lease. In late October, Duchman filed an amended answer and counterclaim in the district court, also

seeking a temporary injunction barring the justice court from proceeding with the eviction suit. The

district court held a hearing and, on November 3, signed an order granting Duchman’s request and

enjoining the Mandolas from proceeding in the justice court. The Mandolas then filed this petition

for writ of mandamus.2

                Justice courts have exclusive jurisdiction over suits for forcible entry and detainer

and may not decide issues related to a property’s title. See Rice v. Pinney, 51 S.W.3d 705, 708

(Tex. App.—Dallas 2001, no pet.); see also Tex. Prop. Code Ann. § 24.004 (West 2000) (“A justice

court in the precinct in which the real property is located has jurisdiction in eviction suits.”);

Tex. Gov’t Code Ann. § 27.031(a)(2), (b)(4) (West Supp. 2010) (justice court has jurisdiction over

forcible entry and detainer suits but not in “a suit for trial of title to land”). In an eviction suit, “the

only issue shall be as to the right to actual possession; and the merits of the title shall not be

adjudicated.” Tex. R. Civ. P. 746; see Rice, 51 S.W.3d at 709 (justice court is limited to deciding

right to immediate possession). An eviction suit may be brought and prosecuted at the same time

        1
         The record does not reflect when the Mandolas’ original petition for forcible entry and
detainer was filed, only that a second amended petition was filed on October 17, 2011. The
Mandolas represent, and Duchman does not dispute, that the original petition was filed in August.
        2
          The Mandolas have also filed an interlocutory appeal from the trial court’s order. See
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(4) (West 2008).

                                                     2
as a suit to try title in a district court. Rice, 51 S.W.3d at 709; see Young Women’s Christian Ass’n v.

Hair, 165 S.W.2d 238, 242 (Tex. Civ. App.—Austin 1942, writ ref’d w.o.m.). Generally, a party

has an adequate remedy at law from an improper eviction judgment and may not seek injunctive

relief against the eviction suit from the district court. See McGlothin v. Kleibert, 672 S.W.2d 231,

232-33 (Tex. 1984); see also Rice, 51 S.W.3d at 709, 712-13 (justice court decides right to

immediate possession even though district court may later overturn that decision through suit to

try title; justice court “is not deprived of jurisdiction” simply because parties dispute title but only

if determination of right to immediate possession requires resolution of title dispute); Hair,
165 S.W.2d at 242-43 (if both title and possession are at issue, right of possession may be decided

through eviction suit, while title is decided in district court; district court may enjoin justice or

county court from adjudicating title but may not “enjoin the trial of the issue of possession in the

forcible entry and detainer suit”).

                We have reviewed the cases cited by both parties and agree with the Mandolas that

here, the question of immediate possession does not necessarily require a determination of title.3

See Rice, 51 S.W.3d at 709. Instead, the Mandolas point to their right to possession as owners and

lessors under the lease contract. Whether Duchman properly exercised its right to purchase the


        3
           Duchman argues that we must consider as conclusive the trial court’s determination that
the right to immediate possession is “directly dependent upon the title issues,” particularly because
the Mandolas have not provided a reporter’s record from the district court’s hearing on Duchman’s
motion for injunctive relief. However, the cases Duchman cites involve hearings in which the trial
courts made factual determinations that required a parsing of conflicting evidence and credibility
determinations. Such a situation is not presented here, no matter that the district court heard
conflicting evidence related to whether Duchman properly invoked its purchase option. The only
question relevant here is a legal one – whether the justice court lacked jurisdiction over the eviction
suit because of an inherent need to determine title in deciding a right to immediate possession.

                                                   3
property is a question that may be decided independent of the right to immediate possession. See

id. We therefore hold that the district court improperly enjoined the Mandolas from proceeding in

the justice court. We conditionally grant mandamus relief and direct the district court to vacate its

order granting injunctive relief. Writ will issue only if the district court does not take action in

accordance with this opinion.



                                              __________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Filed: January 4, 2012




                                                 4